Citation Nr: 0929268	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-22 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for rheumatic arthritis, 
claimed as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1946 to March 
1949 and from August 1951 to May 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In July 2008, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
Veteran's rheumatoid arthritis had its onset in service or 
within one year of separation from service or is 
etiologically related to any incident, disease, or exposure 
during the Veteran's active service.


CONCLUSION OF LAW

Rheumatoid arthritis was not incurred in or aggravated by 
service and cannot be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes a December 2003 evidentiary development letter in which 
the RO advised the appellant of the evidence needed to 
substantiate his service connection claim.  The appellant was 
also advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  A May 2006 notice further 
advised the Veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claim, pursuant to the Court's holding in 
Dingess, supra.

The Board notes that the VCAA notice did not provide the 
Veteran with the necessary information with respect to 
substantiating a claim based on herbicide exposure.  The 
Board finds, however, that there is no prejudice to the 
Veteran in proceeding with this claim as the Veteran has 
demonstrated actual knowledge of the requirements for 
establishing presumptive service connection based on Agent 
Orange exposure.  Specifically, in a June 2006 VCAA notice 
response, the Veteran submitted a photocopied page from the 
May 2006 statement of the case and had highlighted the 
pertinent information concerning the establishment of 
presumptive service connection based on herbicide exposure. 
 
The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the appellant, including service treatment records, VA 
medical records, and private medical records, relative to the 
issue on appeal has been associated with the claims folder.  
The Veteran has informed VA that he is receiving benefits 
from the Social Security Administration (SSA).  VA requested 
these records from SSA but was informed in September 2008 
that the requested records had been destroyed.  The Veteran 
was notified of SSA's response in January 2009 and was asked 
to submit any evidence not on file that is relevant to his 
claim. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

The Board notes that the Veteran has not been provided a VA 
examination for his rheumatoid arthritis claim.  However, the 
Board finds that an examination is not necessary to decide 
this claim as there is no credible evidence of an association 
between the claimed disability and service.  Specifically, as 
will be discussed in more detail below, there is no lay or 
medical evidence suggesting the onset of rheumatoid arthritis 
in service or within one year of separation from service, and 
there is no competent evidence suggesting that a current 
disability is otherwise related to service.  Thus, as there 
is no competent lay or medical evidence suggesting that the 
disability may be associated with the veteran's service, the 
Board finds that the criteria for providing an examination or 
an opinion are not met.

The Board is cognizant that there are instances where lay 
testimony can serve to establish an association between 
service and the claimed disability for the purpose of 
satisfying the criteria of McLendon.  For example, a lay 
person may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and their lay testimony as to a 
continuity of symptomatology can satisfy the requirements of 
McLendon.  However, the Board finds that a lay person is not 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as linking rheumatoid arthritis to 
herbicide exposure in service.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
'Chronic.'   When the disease entity is established, there is 
no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).
 
For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that a Veteran who served on active duty in 
Vietnam during the Vietnam era is presumed to have been 
exposed to Agent Orange or similar herbicide.  38 C.F.R. § 
3.307(1)(6)(iii).  

These regulations also stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).
	
The Board notes that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Health Outcomes Not Associated With Exposure 
to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 
2007).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the 
fact that the Veteran may not meet the requirements of a 
presumptive regulation would not in and of itself preclude 
him from establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation.

The Veteran has claimed entitlement to service connection for 
rheumatoid arthritis as a result of exposure to Agent Orange.  
First, the Board notes that VA has verified the Veteran's 
service in the Republic of Vietnam from December 1963 to 
January 1965 and from July 1966 to December 1966.  He is 
therefore presumed to have been exposed to Agent Orange.

The Veteran is not eligible for service connection based on 
his presumed Agent Orange exposure for rheumatoid arthritis, 
however, as this disability is not listed under 38 C.F.R. 
§ 3.309(e).  Therefore, the Board next turns to whether 
direct service connection or presumption service connection 
for a chronic disability may be established for this claim.

First, the Board notes that rheumatoid arthritis is not noted 
in the Veteran's service treatment records.  The Veteran has 
not asserted that he experienced symptoms of rheumatoid 
arthritis while he was in service.  The October 1971 
separation examination report notes no pertinent clinical 
abnormalities.  This examination report shows clinically 
normal upper extremities, lower extremities, feet, and spine.  
The Veteran noted that he did not currently have and had no 
history of swollen or painful joints or arthritis, 
rheumatism, or bursitis on his October 1971 separation 
medical history report.  Nor are complaints of or treatment 
for symptoms associated with rheumatoid arthritis noted in 
any of the numerous examination and medical history reports 
from the Veteran's more than 20-year career in the military.  
Following service, there is no medical evidence of rheumatoid 
arthritis having manifested within one year of separation 
from service, and, in fact, the Veteran has not alleged that 
it had its onset within one year of separation.

In a February 2009 statement, the Veteran noted that his 
Social Security disability benefits were awarded in 1985 or 
1986 on the basis of his rheumatoid arthritis.  Neither the 
Veteran nor his spouse has indicated how long the Veteran had 
rheumatoid arthritis prior to his being awarded SSA benefits 
and, as discussed above, the Veteran's SSA records are 
unavailable for review.  

The earliest medical documentation of rheumatoid arthritis in 
the Veteran's claims folder is from May 1987, approximately 
15 years following his separation from service.  A June 2003 
Agent Orange VA registry examination report notes that the 
Veteran reported that he was diagnosed with rheumatoid 
arthritis approximately 14 years ago.  

Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Although the 
Board believes that the Veteran is sincere in his belief that 
there is an etiological relationship between his rheumatoid 
arthritis and his military service, as a layperson who is 
untrained in the field of medicine, the Veteran himself is 
not competent to provide a medical opinion as to this matter.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In the absence of competent medical evidence of rheumatoid 
arthritis in service or within one year of separation from 
service, as well as a lack of a competent medical opinion 
linking the Veteran's in-service Agent Orange exposure to his 
rheumatoid arthritis, and the lack of an evidence of a 
continuity of symptomatology between service and the current 
disability, service connection cannot be granted on a direct 
or presumptive basis for this disability.

Accordingly, the claim of entitlement to service connection 
for rheumatoid arthritis is denied.  As the evidence 
preponderates against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for rheumatic arthritis, 
claimed as due to exposure to herbicides, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


